

Exhibit 10(a)26


SECOND AMENDMENT
TO THE
SOUTHERN COMPANY
EMPLOYEE SAVINGS PLAN




WHEREAS, Southern Company Services, Inc. adopted the latest amendment and
restatement of The Southern Company Employee Savings Plan (“Plan”), effective as
of January 1, 2018;
WHEREAS, pursuant to Section 15.1 of the Plan, the Southern Company Employee
Savings Plan Committee (“Administrative Committee”) may amend the Plan, provided
the amendment either (a) does not involve a substantial increase in cost to any
Employing Company, or (b) is necessary, proper, or desirable in order to comply
with applicable laws or regulations enacted or promulgated by any federal or
state governmental authority and to maintain the qualified status of the Plan;
and
WHEREAS, the Administrative Committee, in its settlor capacity, desires to amend
the Plan to provide for cessation of participation for employees of Gulf Power
Company who are no longer Employees due to the divestiture that occurred on
January 1, 2019 and to provide for full vesting for the Accounts of such
employees.
NOW, THEREFORE, pursuant to resolutions adopted on October 22, 2018, the
Administrative Committee hereby amends the Plan as follows, effective as
specified below:
1.
The Plan is hereby amended by adding a new paragraph (d) to Section 3.7 to read
as follows:
(d)    Gulf Power Company.
(1)    Cessation of Participation. Effective as of January 1, 2019, Participants
who cease to be Employees due to the sale of Gulf Power Company will cease to be
eligible to actively participate in the Plan.
(2)    Vesting Acceleration. Effective as of January 1, 2019, (i) Gulf Power
Company will cease to be an Employing Company under the Plan; and
(ii) Participants who cease to be Employees due to the sale of Gulf Power
Company will be deemed to be fully vested in their Accounts for all purposes
hereunder.
2.
The Plan is hereby amended by deleting Gulf Power Company from the list of
Employing Companies in Appendix A.





--------------------------------------------------------------------------------




3.
Except as amended by this Second Amendment, the Plan shall remain in full force
and effect.


IN WITNESS WHEREOF, the Administrative Committee, through its authorized
representative, has adopted this Second Amendment to The Southern Company
Employee Savings Plan, as amended and restated as of January 1, 2018, this 29th
day of January, 2019.


 
EMPLOYEE SAVINGS PLAN COMMITTEE


 
By:
 
/s/James M. Garvie
 
 
 
 
 
Name:
James M. Garvie
 
 
 
 
 
Its:
 
Chairperson





2

